Title: The Washingtons in Barbados
From: 
To: 

The arrival at Bridgetown, on Carlisle Bay, is not well documented because pages are missing from the diary at this point. There are no collateral data such as newspaper listings of shipping arrivals, for not a single copy of the Barbados Gazette for 1751 is known to exist. The first two diary entries after the Washingtons disembarked are supplied by Jared Sparks, who obviously saw them while he was preparing his edition of GW’s papers. He may indeed be responsible for the fact that the originals are missing, considering his penchant for distributing sample pages from GW manuscripts. After dining with the Clarkes and taking up temporary lodging with James Carter, the travelers confronted the matter of prime importance—Lawrence’s physical condition. Then, assured by Dr. Hillary that the disease was “not so fixed but that a cure might be effectually made,” they looked for a place to live. Although they thought it extravagant at £15 a month, they chose a house owned by Captain Croftan, or Crofton, overlooking Carlisle Bay. The little house which Barbadian taxi drivers now show to tourists as the Washington home is merely the object of

a legend. Located on Bay Street at Chelsea Road not far from St. Ann’s Garrison, it bears no resemblance to the architecture of the mid–1700s. Even if it had been standing in GW’s time, it could not have survived the devastating hurricanes of 1780 and 1831, which nearly destroyed Bridgetown and brought havoc to the entire island. Some credence was given the legend when an official historic sites committee in 1910 referred to the building as Crofton’s House and associated it with GW. Tourist literature still designates the place “the Washington House,” but the question of its authenticity has been disposed of by local historians.
   
   For example, [Neville Connell], “Historic Sites Re-Visited: Crofton’s House,” Jl. of Barbados Museum and Hist. Soc., 12 (1945), 208–11.

 The brothers had a busy social life, and those who entertained

   

them were prominent in commercial, political, and military circles. GW delighted in the novelty of his surroundings. He developed a taste for the “avagado pair,” the “Pine Apple,” and other tropical fruits. He indulged his emerging taste for the theater by attending a performance of George Lillo’s The London Merchant, or the History of George Barnwell, which was also playing in Drury Lane that season. Lillo’s play may have been the first stage production which GW had ever seen, other than amateur performances. While Lawrence’s health was still failing, illness struck GW. On 16 Nov. he developed smallpox and Dr. Lanahan was sent for. It may have been fortunate for GW that smallpox caught up with him in Barbados rather than in Virginia. The practice of inoculation—not vaccination—was common in Barbados but frowned upon in Virginia.
   
   HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:371–74.

 Rev. Griffith Hughes reported that although the island was seldom free of the disease, the practice of inoculation had lowered the death rate to a very small percentage.
   
   HUGHESGriffith Hughes. The Natural History of Barbados in Ten Books. London, 1750., 39.

 It is conceivable that GW had been inoculated sometime before his trip to Barbados, causing his attack to be a relatively mild one. The practice of vaccination with cowpox vaccine did not begin until the end of the century. That a kind of ennui was affecting the two brothers, as well as apprehension about Lawrence’s pulmonary condition, is shown in a letter that Lawrence wrote to his father-in-law, William Fairfax: “This climate has not afforded the relief I expected from it, so that I have almost determined to try the Bermudas on my return, and, if it does not do, the dry air of Frederic. This is the finest island of the West Indies, but I own no place can please me without a change of seasons. We soon tire of the same prospect. Our bodies are too much relaxed. . . . We have no kind of bodily diversions but dancing. . . . I am obliged to ride out by the first dawn of the day, for by the time the sun is half an hour high, it is as hot as at any time of the day. The gentlemen are very polite and hospitable.”
   
   SPARKSJared Sparks, ed. The Writings of George Washington; Being His Correspondence, Addresses, Messages, and Other Papers, Official and Private, Selected and Published from the Original Manuscripts. 12 vols. Boston, 1833–37., 2:422.

 It was decided that Lawrence would try Bermuda and that GW would return to Virginia. Lawrence wrote a friend from Bermuda 6 April 1752, despairing over his health and expressing the wish

that his wife Anne would come to him—accompanied by GW.
   
   SPARKSJared Sparks, ed. The Writings of George Washington; Being His Correspondence, Addresses, Messages, and Other Papers, Official and Private, Selected and Published from the Original Manuscripts. 12 vols. Boston, 1833–37., 2:422–23. Sparks dates the first letter “a few weeks after his arrival in Barbadoes” and says it is addressed to Lord Fairfax. William Fairfax seems a much likelier addressee. Sparks does not identify the recipient of the April letter; neither manuscript has been located.

 As his condition worsened, however, he returned hastily to Mount Vernon and died there 26 July. By 19 Dec. 1751 GW had booked passage out of Barbados on the Industry. He spent Christmas at sea, dining on beef and “Irish Goose,” and settled down to an uneventful though frequently stormy homeward voyage, content to maintain a terse diary rather than a ship’s log. At the end of January the Industry cleared the Virginia Capes and made a landfall in the lower York River. Proceeding by land to Williamsburg. GW paid a call on Gov. Robert Dinwiddie, gave him some letters, and was invited to dine. It may have been a crucial moment in GW’s career, providing Dinwiddie an opportunity to evaluate the young man. The governor, only recently appointed, had lived in America for several years and may already have known the Washingtons; certainly he knew the Fairfaxes. He was no stranger to Barbados, either, having investigated customs affairs there as early as 1738 while serving as surveyor general of customs for the Southern District of America. He must have queried GW about the Gedney Clarkes and mentioned the occasions upon which he had been a guest in their home.
   
   Writing to William Fairfax 13 July 1739, Dinwiddie mentioned frequent visits to the Clarke household, where they drank Fairfax’s health (CSmH: Brock Collection).

 Within a few years, disquieting differences would arise to mar GW’s relationship with Dinwiddie, but the young man’s immediate prospects brightened after his dinner with the governor. Later in 1752, when the colony was divided into four military districts, Dinwiddie appointed him one of the district adjutants; and in 1753, upon dispatching GW with a message to the French on the Ohio River, Dinwiddie would refer to him as “a person of distinction.”